
	

116 S1934 IS: Parity in Veterans Health Care Rights Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1934
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Mr. Tester (for himself, Mrs. Murray, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide benefits from the Department of Veterans Affairs
			 for persons disabled by treatment under the Veterans Community Care
			 Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Parity in Veterans Health Care Rights Act. 2.Benefits for persons disabled by treatment under Veterans Community Care Program Subsection (a) of section 1151 of title 38, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (3); (2)in paragraph (1)(B), by striking or at the end; and
 (3)by inserting after paragraph (1) the following new paragraph (2):  (2)the disability or death was caused by hospital care, a medical service, or an extended care service furnished the veteran by a non-Department provider under section 1703 of this title and the proximate cause of the disability or death was—
 (A)carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the provider in furnishing the hospital care, medical or surgical treatment, or examination; or
 (B)an event not reasonably foreseeable; or.  